216 S.E.2d 415 (1975)
26 N.C. App. 491
Samuel Wayne PASCHALL
v.
Cora Choplin PASCHALL.
No. 7514DC226.
Court of Appeals of North Carolina.
July 2, 1975.
*416 Blackwell M. Brogden, Durham, for plaintiff-appellant.
Charles Darsie, Durham, for defendant-appellee.
ARNOLD, Judge.
The decision to modify a custody order rests largely in the discretion of the trial court, guided by the "polar star" which is the welfare and best interest of the child. Hinkle v. Hinkle, 266 N.C. 189, 196, 146 S.E.2d 73, 79 (1966), quoting In re Lewis, 88 N.C. 31, 34 (1883). On the basis of the record before us, we cannot say that this discretion has been abused.
"As children develop their needs change; nevertheless, the needs must be supplied by the parent whose ability to supply them may change. For these reasons orders in custody proceedings are not final." Stanback v. Stanback, 266 N.C. 72, 75, 145 S.E.2d 332, 334 (1965). "[I]n a contest between parents over the custody of a child the welfare of the child at the time the contest comes on for hearing is the controlling consideration. [Citations omitted.]" Hardee v. Mitchell, 230 N.C. 40, 42, 51 S.E.2d 884, 885 (1949). The court found that the sole ground for the prior change in the custody of Tonya Waynette no longer existed. The court further found that the child's greatest need is for a stable environment. These findings, based on competent evidence, will not be disturbed on appeal. See Teague v. Teague, 272 N.C. 134, 157 S.E.2d 649 (1967); Hensley v. Hensley, 21 N.C.App. 306, 204 S.E.2d 228 (1974). They fully support the conclusion that there has been a change in circumstances sufficient under G.S. § 50-13.7(a) to warrant a change of custody.
The order of the trial court is
Affirmed.
BRITT and CLARK, JJ., concur.